Citation Nr: 1637224	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-36 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. What evaluation is warranted for posttraumatic stress disorder (PTSD) from December 7, 2007 to September 8, 2014?

2. What evaluation is warranted for posttraumatic stress disorder (PTSD) from September 9, 2014?

3. Entitlement to an effective date earlier than September 10, 2015 for a disability rating of 80 percent for residuals of squamous cell cancer of the oral cavity at the tongue base.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claim was previously remanded in July 2014 for further development.

The Veteran testified at a videoconference hearing in September 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a June 2012 VA treatment record, the Veteran reported receiving treatment from his local Vet Center in 2008, including individual and group therapy.  The Veteran's claims file contains records from the Vet Center from 2008, but upon review of the claims file, these records are incomplete.  There appear to be missing pages, and there is little evidence documenting to the Veteran's experiences in group therapy.  A remand is necessary to obtain these records.  

Additionally, a VA treatment record from 2004 indicates that the Veteran applied for and was turned down for Social Security Disability.  From the context of the record, it appears that the Veteran's application was at least partially based on his psychological disability.  Therefore, a remand is also necessary to obtain these records.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (The provisions of 38 C.F.R. "§ 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.")

With regard to the Veteran's claim of entitlement to an earlier effective date for the an 80 percent rating for squamous cell carcinoma of the oral cavity in a May 2016 rating decision the record shows that he Veteran filed a timely Notice of Disagreement in August 2016.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the claim of entitlement to an effective date earlier than September 10, 2015 for a disability rating of 80 percent for residuals of squamous cell cancer of the oral cavity at the tongue base.  The appellant is advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

2. The AOJ must contact the Social Security Administration and obtain copies of all medical and other records considered by that agency as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. An attempt must be made to obtain copies of pertinent records from the Nashville Vet Center, including group therapy treatment records, which have not been previously secured.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

4.  After taking any further development deemed appropriate, to include any necessary psychiatric examinations, readjudicate the claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




